Gaynok, J.:
The car was - stopped on the plaintiff’s request to let her off., Instead of stopping at the crossing, it went beyond. There was á trench alongside the track five or six feet deep and about three feet wide. ■ It had been dug about a week before. At the crossing the trench was boarded over. It was a dark place. The plaintiff stepped from the car step right into the trench and fell to the bottom of it.
The principal point of the appellant is that it was error to permit the plaintiff to prove derangement of and blood clots in the uterus and . dizziness as caused. by the accident, on the ground that they were not embraced in the complaint. But the complaint not only specifies several parts of the body in which the plaintiff was injured, but adds the general and comprehensive phrase, “ and other parts of her body”. Where a'complaint specifically enumerates certain injuries only, it excludes all other injuries, but when instead of so limiting it alleges injuries in general terms it includes all injuries. The complaint here by its general allegation embraced all of the plaintiff’s injuries, and hence all of the consequences that would naturally ensue from them. The plaintiff had a hemorrhage of the womb *535from her injuries the night of her hurt, and it was proper to trace the injury to her womb through all of its subsequent course. And it is difficult to see why it is objected that evidence of dizziness from the injury to the head was not relevant' and material. It was •not error to exclude as immaterial evidence that the trench was not dug by the defendant but by a gas company, for without dispute the defendant’s employes knew it was there, and therefore their duty of care in respect of it was the same as though the defendant had dug it.
The judgment should be affirmed.
Present — Jenks, Hooker, G-aynór, Kich and Miller, JJ.
Judgment and order unanimously affirmed, with costs.